It is ordered and adjudged by this court that the judgment of the said circuit court be and the same hereby is reversed; and this court proceeding to render the judgment which the circuit court should have rendered, reverses the judgment and decree of the court of common pleas on the ground that the pleadings and controlling facts appearing in the record *495the said court was not authorized to make the decree complained of quieting title in the defendant in error. This cause is remanded to the court of common pleas to be there proceeded with as a new action to reform the original deeds to the sons and for other and further proceedings according to law.
Shauck, C. J., Price, Crew, Summers and Davis, JJ., concur.